UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7249


JAHKEEM JONES,

                    Plaintiff - Appellant,

             v.

DR. MARAINO; NURSE PRACTITIONER BUKES; APRIL GREEN,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:20-cv-00080-LMB-JFA)


Submitted: November 19, 2020                                Decided: November 24, 2020


Before WILKINSON, KING, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jahkeem Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jahkeem Jones appeals the district court’s order dismissing his § 1983 complaint

without prejudice for failure to comply with the court’s order to pay the filing fee or

complete his application to proceed in forma pauperis. We have reviewed the record and

find no reversible error. We therefore affirm for the reasons stated by the district court.

Jones v. Maraino, No 1:20-cv-00080-LMB-JFA (E.D. Va. July 20, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2